Opinion issued August 20, 2008










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–08–00685–CR
____________

IN RE CHARLES UKANWA OJO, Relator




Original Proceeding on Petition for Writ of Habeas Corpus




MEMORANDUM OPINIONRelator, Charles Ukanwa Ojo, has filed a petition for a writ of habeas corpus. 
          Relator requests that, pursuant to article 11.07(d) of the Texas Code of
Criminal Procedure this Court “conduct an evidentiary hearing, make findings of fact,
and thereafter direct the Clerk to transmit the record, thus developed to the Court of
Appeals.”
          This Court is not authorized by article 11.07 of the Texas Code of Criminal
Procedure to conduct an evidentiary hearing, make findings of fact, or to direct its
Clerk to transmit to itself an article 11.07 record.  See Tex. Code Crim. Proc. Ann.
Art. 11.07 (Vernon Supp. 2007).  Article 11.07 provides only for the convicting court,
to hold an 11.07 hearing, make findings of fact, and develop an 11.07 record.  Id.  The
courts of appeals’ jurisdiction to issue writs of habeas corpus extends only to cases
in which the person’s liberty is restrained by virtue of an order, judgment, or decree
previously made, rendered or entered by the court or judge in only a civil case.  See
Tex. Gov’t Code Ann. § 22.221(d) (Vernon 2004).
          Accordingly, we dismiss relator’s petition for want of jurisdiction.  We deny
all pending motions.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Higley.